Citation Nr: 1410711	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  07-38 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder prior to September 25, 2013 and in excess of 70 percent from that date.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1979 to June 1982, December 1990 to May 1991, July 2004 to February 2006, and August 2009 to June 2012.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which denied a rating in excess of 10 percent for service-connected psychiatric disorder.  

In February 2013, the RO increased the Veteran's rating, effective from the June 3, 2009 date of claim, to 50 percent; and in December 2013, after a Board hearing in April 2013 (on Virtual VA) and a Board remand in August 2013, it increased it to 70 percent effective from September 25, 2013, the date of a VA examination.  Since the increase to 70 percent does not date back to the date of receipt of the original claim, there are two distinct time periods to be considered.  

The August 2013 Board decision decided other issues which were on appeal at that time.  The issue of entitlement to dental treatment which the Board remanded to the RO in August 2013 was resolved in the Veteran's favor by the RO in December 2013.  Accordingly, it is no longer on appeal.  

Issues of service connection for many other issues which were mentioned in the Board's August 2013 decision are again referred to the RO for any action necessary.  


FINDINGS OF FACT

1.  Prior to September 25, 2013, the Veteran's service-connected PTSD did not produce occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  From September 25, 2013, the Veteran's service-connected PTSD has not produced total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for a disability rating in excess of 50 percent for PTSD prior to September 25, 2013 or in excess of 70 percent for it from that date have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9433 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

For increased rating claims, the VCAA requirement is generic notice, that is, notice of the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A March 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  

The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.  

VA also has a duty to assist a claimant under the VCAA.  VA has obtained service treatment records; assisted the Veteran in obtaining evidence; examined the Veteran for the disability at issue in 2012 and 2013; and afforded the Veteran the opportunity to give testimony before the Board.  The examination reports are adequate as they contain sufficient evidence to render a fair and impartial decision on the claim.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.  

The Veteran appeals for a higher rating than the 50 percent assigned for his PTSD prior to September 25, 2013, and for a rating higher than 70 percent for it from that date.  Disability ratings are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains the rating schedule.  The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under 38 C.F.R. § 4.130's General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].

The Veteran filed his claim in June 2009, reentered active duty in August 2009, and was discharged from active duty in June 2012.  Accordingly, we are concerned only with the impairment caused between June 2009 and August 2009 and following his June 2012 service discharge.  

On VA evaluation in late June 2009, the Veteran denied hopelessness, helplessness, and sad depressed feelings, but reported an increase in nightmares and hearing voices at work calling his name.  He reported spending a lot of time alone when at work because he got irritated with his coworkers and often times had verbal confrontations with them.  He reported hypervigilance, being easily startled, and having difficulty with crowds and interacting with people.  He was residing in his home with his spouse.  On examination, he was alert, oriented times 4, and fairly groomed and dressed.  His thoughts were goal oriented and coherent, and no delusional thinking was elicited.  Insight and judgment were limited, and mood was dysphoric with constricted affect.  Impulse control was fair, and no psychomotor agitation was noted.  The Veteran denied suicidal and homicidal ideation, plan, or intent.  Behavior was guarded but cooperative.  His GAF was found to be 50.  

In early August 2009, the Veteran was appropriately dressed and groomed, alert, well oriented, calm, and cooperative.  He reported that he could not complain about his current level of functioning.  Since he had started quetiapine, he had noticed an improvement in his symptoms and functioning and a decline in nightmares, and that he could sleep a lot better.  On examination, his appearance, speech, and mood were normal, but his affect was constricted.  He reported hallucinations but denied suicidal and homicidal ideation.  His GAF was 52.  

On VA psychiatric examination in July 2012, the examiner noted that the Veteran was then living with his wife.  The Veteran's symptoms included staying mad and angry; being guarded and defensive, short-tempered, isolated, and withdrawn; and anxiety and difficulty being in groups.  On examination, the Veteran had normal cognitive functioning with impairment of short term memory and decreased concentration.  He was oriented times 4 and had an anxious and distressed mood.  He was alert and cooperative but had difficulty tracking conversation.  He had concrete thought processes with thought content focused on responding to questions.  He had good eye contact and normal speech and motor, and was casually groomed and accompanied by his wife.  He denied suicidal and homicidal ideations and hallucinations.  The examiner felt that the Veteran's disorder was best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

During the Veteran's hearing in April 2013 (on Virtual VA), he testified that he generally stays in his room, and that when his wife wants to talk to him, she knocks on the door.  He goes shopping at night to avoid people.  
 
On VA psychiatric examination on September 25, 2013, the Veteran reported that he was living with his wife.  He had not worked since being discharged from the service.  He would babysit his grandson and take him to flag football.  His symptoms included irritability, avoidance of large groups, disliking loud noises, and memory problems.  He was felt to continue to experience PTSD symptoms with some mild depression symptoms.  He also had some mild deficits in memory and concentration/attention.  He complained of depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.  He was felt to be competent to manage his financial affairs.  He understood the reason for the examination and was a reliable historian.  He displayed mild cognitive impairment with deficits in memory and concentration.  His mood was euthymic with congruent affect.  He was alert and cooperative and tracked conversation well.  He had concrete thought processes with thought content focused on responding to questions.  He had good eye contact and normal speech and motor movements.  He was appropriately groomed and denied suicidal and homicidal ideations as well as hallucinations.  He was independent in activities of daily living.  The examiner felt that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation, best summarized the Veteran's level of occupational and social impairment.  

Social Security Administration records which show consideration of a number of impairments which the Veteran has and which found that effective from the date following his June 2012 service discharge, he was precluded from work exceeding a residual functional capacity to perform past relevant work, are not particularly helpful in establishing the impairment caused by the Veteran's PTSD during the rating period.  

Based on the evidence, the Board concludes that prior to September 25, 2013, the Veteran's service-connected psychiatric disorder did not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  He was married to and living with his wife during the rating period prior to that time.  On examination, he was appropriately dressed and groomed and was alert, well oriented, calm, and cooperative in August 2009, and his speech and mood were normal and he denied suicidal and homicidal ideation.  His GAFs were in the 50's.  The examiner in July 2012 noted normal eye contact and speech, and that he was accompanied by his wife, apparently without problem.  He felt that the Veteran's disorder was best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, rather than a worse level of functioning.  The Board notes that this indicates a level of impairment well below the degree contemplated for a higher rating.  The Board finds this opinion particularly probative as it was given in the context of a VA psychiatric examination to assess the extent and severity of the Veteran's disorder. 

The Board also finds that from September 25, 2013, the Veteran's service-connected psychiatric disorder has not resulted in total occupational and social impairment.  The Veteran was living with his wife at the time, and would babysit his grandson and take him to flag football.  He was felt to have mild depression symptoms and mild memory and concentration/attention deficits, and difficulty (rather than impossibility) in establishing and maintaining effective work and social relationships, and he was competent to manage his financial affairs.  On top of that, his mood was euthymic, he was alert and cooperative, tracked conversation well and had good eye contact and normal speech.  Also, he was normally groomed and denied suicidal and homicidal ideations as well as hallucinations, and he was independent in activities of daily living.  Last, the examiner felt that occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation best summarized the Veteran's level of occupational and social impairment, rather that total social and occupational impairment, or something to that effect.  The Board finds this opinion particularly probative as it was given in the context of a VA psychiatric examination to assess the extent and severity of the Veteran's disorder.

The Veteran argued in April 2013 that while in the Wounded Warriors program (during his last period of active service), he was rated higher than 50 percent.  However, VA's determination is to be based on the impairment shown during the rating period, not at other times, based on VA rating criteria.  

Accordingly, based on the evidence, the Board finds that a schedular rating higher than 50 percent prior September 25, 2013 or higher than 70 percent from that date for the service-connected psychiatric disorder is not warranted.  In arriving at these conclusions, the Board has specifically considered whether the Veteran is entitled to additional "staged ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  It is the Board's conclusion, however, that the stages already assigned for the Veteran's psychiatric disorder are appropriate.  

Extraschedular and Rice Considerations

The Board recognizes that the Veteran and the record may be understood to suggest impact of the service-connected psychiatric impairment on the Veteran's work functioning.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran for his service-connected psychiatric impairment fit squarely with the criteria found in the General Rating Formula for Mental Disorders, as discussed above.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted.

Lastly, the Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, if the disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran does not claim to be unemployable due to his psychiatric disorder and the examination reports mentioned above are probative evidence indicating that the Veteran's service-connected psychiatric disability does not render him unemployable.  Accordingly, the Board concludes that further action is not necessary with regard to a TDIU at this time.

The preponderance of the evidence is against higher ratings than those assigned for PTSD and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

A rating in excess of 50 percent for PTSD prior to September 25, 2013 or in excess of 70 percent from that date is not warranted.  The appeal is denied. 



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


